532 F.3d 1133 (2008)
UNITED STATES of America, Plaintiff-Appellee,
v.
David W. SVETE, Ron Girardot, Defendants-Appellants.
No. 05-13809.
United States Court of Appeals, Eleventh Circuit.
July 1, 2008.
Peter Goldberger, Ardmore, PA, E. Brian Lang (Court-Appointed), E. Brian Lang & Assoc., Pensacola, FL, Michael S. Pasano, Carlton Fields, PA, Miami, FL, for Defendants-Appellants.
Michael A. Rotker, U.S. Dept. of Justice, Crim. Div., Washington, DC, Benjamin W. Beard, U.S. Atty., Robert G. Davies, Asst. U.S. Atty., Pensacola, FL, E. Bryan Wilson, U.S. Atty., Tallahassee, FL, for U.S.
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges[*].
*1134 BY THE COURT:
A member of this Court in active service having requested a poll on the suggestions of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.
NOTES
[*]  Senior United States Circuit Judge Phyllis A. Kravitch has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. 46(c).